Citation Nr: 1220843	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Coast Guard from August 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for bilateral sensorineural hearing loss and for tinnitus.

The Veteran, in his Notice of Disagreement (NOD), specifically disagreed "due to the starting date of compensation . . . ."  Based on this NOD, the RO issued a June 2010 statement of the case (SOC) that only addressed the issue of the effective dates for the awards of service connection for the Veteran's disabilities.  In his substantive appeal (VA Form 9), the Veteran added that he was appealing the issue of the ratings he was awarded, seeking to increase the "[p]ercent of compensation from 10% to 30% retroactive."  The Board construes the Veteran's statement on his VA Form 9 regarding his disability ratings as an NOD with the initial ratings applicable to his service-connected bilateral sensorineural hearing loss and tinnitus; as addressed below, no SOC has been issued for those issues as of this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable rating for bilateral sensorineural hearing loss and entitlement to an initial rating in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active duty in the United States Coast Guard on February 10, 1956.

2.  The Veteran submitted a VA Form 21-526 claiming service connection for hearing loss and tinnitus, which was received at the RO on December 29, 2009.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date prior to December 29, 2009, for the grant of service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for establishing an effective date prior to December 29, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as a report from an April 2010 VA examination.  The Veteran's claim is associated with the file.  The Board has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for an earlier effective date that needs to be obtained.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

If a claim is received within one year after separation from service, an effective date of the day following separation from active service may be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

The Veteran separated from service in February 1956.  He did not submit any claims for VA benefits at that time.  He submitted his claim for VA benefits based on hearing loss and tinnitus on December 29, 2009.

The Board recognizes that the Veteran was treated for a tinnitus in service, and that he has asserted that his hearing loss dates to service.  Under the law, however, and as noted above, the effective date for a grant of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  As such, the RO assigned the earliest possible effective date for its grant of the Veteran's claims; VA received the Veteran's VA Form 21-526 on December 29, 2009, and subsequently awarded the Veteran with an effective date of December 29, 2009 for his disability compensation.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Moreover, the Veteran made no communication to VA between his February 1956 separation from service and his December 2009 claim that could be construed as an informal claim of entitlement to service connection for his hearing loss and tinnitus disabilities.

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit a grant of an earlier effective date here.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to December 29, 2009, for the award of service connection for bilateral sensorineural hearing loss and tinnitus, is not warranted.


ORDER

Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for bilateral sensorineural hearing loss is denied.

Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for tinnitus is denied.


REMAND

With respect to the claims for increased initial ratings, the Veteran's NOD was included on his VA Form 9 substantive appeal regarding the effective date issues for which he had been issued an SOC.  No SOC was ever issued in response to the NOD for an initial compensable rating for bilateral sensorineural hearing loss and for an initial rating in excess of 10 percent for tinnitus.

When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).

Thus, while the Veteran included the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss and to an initial rating in excess of 10 percent for tinnitus on his substantive appeal, those appeals are not ready to be perfected, as an SOC has not yet been issued.  Such must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Undertake all appropriate steps to issue the Veteran an SOC addressing the claims of (1) entitlement to an initial compensable rating for bilateral sensorineural hearing loss and (2) entitlement to an initial rating in excess of 10 percent for tinnitus.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issues, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


